IN THE SUPREME COURT OF THE STATE OF NEVADA


                MICHAEL SCHLOTFELDT,                                   No. 69094
                Appellant,
                vs.
                ALISA SCHLOTFELDT,
                                                                                FILE
                Respondent.                                                     JUN 1 6 2016
                                                                                         LI   E?iAiN
                                                                                                 A
                                                                            CLE *le       •         URI
                                                                           BY   Steijit
                                                                                  A
                                                                                REIF      TV CLERK

                                    ORDER OF REVERSAL AND REMAND
                            This is a pro se appeal from a district court order regarding
                child support arrears. Eighth Judicial District Court, Family Court
                Division, Clark County; Jennifer Elliott, Judge.
                            The parties divorced in March 2001, and appellant was
                ordered to pay monthly child support of $300 for each of their two
                children. In March 2002, the youngest child died in a car accident, and
                appellant was found responsible and spent 8 years in prison. In July
                2006, the parties entered into a stipulation and order providing that upon
                appellant's release from prison he was to "pay all child support arrears
                and the current child support payment calculated by statute based upon
                his then income."
                            After appellant was released in April 2010, a hearing was held
                in a separate child support enforcement action and a master entered a
                recommendation that modified appellant's future child support payment to
                $328, and reduced to judgment $78,253.55, which included $57,596.27 for
                arrears, $16,577.28 for interest, and $4.080.00 for penalties. Appellant
                did not file an objection and the recommendation became a court order
                under NRS 425.3844(3)(a) on September 17, 2010. The child support issue
                came before a master again in 2014, who considered appellant's argument
SUPREME COURT   that the parties' 2006 stipulated order excluded the accrual of interest and
        OF
     NEVADA
                penalties during the period of appellant's incarceration. In July 2014, the
(0) 1947A
                                                                                       icp- ( g9 id
                    master entered a recommendation for $37,780.48 in arrears, $19,910.18 in
                    interest, and $4,025.08 in penalties, for a total of $61,715.74 owed. The
                    master noted that equitable relief from the 2010 judgment for arrears
                    might be available to address a latent ambiguity in the 2006 stipulated
                    order concerning any waiver of interest and penalties.
                                 In 2015, appellant filed a motion in the district court to
                    modify, clarify, and set arrears and again argued that the 2010 judgment
                    for arrears was incorrect because it failed to account for the 2006
                    stipulated order that waived interest and penalties during his
                    incarceration. Appellant attached a May 2015 audit from the district
                    attorney's office indicating that the arrears, interest, and penalties totaled
                    only $31,076.29 as of April 2015. That audit also indicates that
                    appellant's total child support arrears from August 2001 to April 2015,
                    before adjusting for payments made, were only $50,244.00, which is less
                    than the $57,596.27 in total arrears identified in the 2010 judgment. On
                    October 8, 2015, the district court entered an order concluding that while
                    the arrears appeared to have been miscalculated in the 2010 judgment,
                    appellant's challenge was time-barred under NRCP 60(b). This appeal
                    followed.'
                                 Having considered the parties' arguments and the record
                    before this court, we conclude that appellant's motion was not time-barred
                    under NRCP 60(b). The district court retains inherent authority to


                          'Respondent initially argues that the October 2015 order is not
                    appealable because it merely clarified a previous order entered in April
                    2015, from which appellant did not timely appeal. We conclude that
                    respondent's argument lacks merit. See Foster v. Dingwall, 126 Nev. 49,
                    53 n.3, 228 P.3d 453, 456 n.3 (2010) (recognizing that an order denying
                    NRCP 60(b) relief is independently appealable).

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    4340
             0
                     interpret and enforce its prior orders, which include the divorce decree and
                     the 2006 stipulated order. See Henson v. Henson, 130 Nev., Adv. Op. 79,
                     334 P.3d 933, 937 n.6 (2014) (rejecting a timeliness challenge where the
                     court was merely enforcing and effectuating the divorce decree and not
                     modifying the parties' interests therein); Kishner v. Kishner, 93 Nev. 220,
                     225, 562 P.2d 493, 496 (1977) (noting the court's inherent authority to
                     construe its judgments to remove an ambiguity). The 2010 judgment for
                     arrears was entered in the separate child support enforcement case for the
                     purpose of enforcing the support obligations arising from the district court
                     divorce decree and 2006 stipulated order. Yet the 2010 judgment appears
                     to contain a miscalculation of child support arrears. Thus, the district
                     court was not precluded from considering the divorce decree and the 2006
                     stipulated order, determining the correct amount of arrears owed, and
                     entering a judgment accordingly. We, therefore, reverse the district
                     court's order and remand this matter to the district court for further
                     proceedings.
                                 It is so ORDERED.



                                              ?19A                        J.
                                             Douglas



                                                                Gibbons




                     cc:   Hon. Jennifer Elliott, District Judge, Family Court Division
                           Michael Schlotfeldt
                           Ilan Acherman
                           Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                           3
(D) 1947A    7elso